           CASE 0:20-cr-00129-NEB-HB Doc. 39 Filed 07/28/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            Criminal No. 20-129 (NEB/HB)


 UNITED STATES OF AMERICA.                            SUPERSEDING INDICTMENT

                       Plaintiff,                     18   U.S.C. S 371
                                                      18   U.S.C. 5 8aa(c)
          V.                                          18   U.S.C. S 844(i)
                                                      18   U.S.C. S 853(p)
 SAMUEL ELLIOTT FREY and                              18   U.S.C. $ e82(a)(2)(B)
 MCKENZY ANN DeGIDIO DUNN.                            18   u.S.C. S e8200)(1)
                                                      28   U.S.C. S 2a61(c)
                       Defendants.




      THE UNITED STATES GRAND JURY CHARGES TIIAT:

                                       COUNT      1
                                        (Arson)

      1.        On or about May 28, 2020, in the State and District of Minnesota, the

defendant,

                              SAMUEL ELLIOTT FREY,

maliciously damaged and destroyed, and attempted to damage and destroy, by means

of fire, a building used   in interstate or foreign commerce and in activity affecting
interstate or foreign commerce, namely, the Great Health and Nutrition retail store

located   at   1360 University Avenue West,   in St. Paul, Minnesota, all in violation of
Title 18, United States Code, Section 844(i).




                                                                            Tcrutnh[kD
                                                                           I      luu z}-mrh
                                                                             u.s. DtsTRrc'r!|[$
         CASE 0:20-cr-00129-NEB-HB Doc. 39 Filed 07/28/20 Page 2 of 5

United States v. Samuel Elliott Frey and McKenzy Ann DeGidio Dunn


                                         COUNT     2
                              (Conspiracy to Commit Arson)

       2.     On or about May 28, 2020, in the State and District of Minnesota, the

defendants,

                            SAMUEL ELLIOTT FREY, And
                           McKENZY ANN DeGIDIO DUNN.

knowingly and intentionally conspired with each other and with Co-Conspirator 1, to

damage and destroy, and attempt to damage and destroy, by means of fi.re, a building

used in interstate or foreign commerce and       in activity affecting interstate or foreign

commerce, in violation of Title 18, United States Code, Section 844(l), all in violation

of Title 18, United States Code, Section 371.

                          PURPOSE OF THE CONSPIRACY

       3.     The purpose of the conspiracy was to commit an act of arson at the Great

Health and Nutrition retail store located at 1360 Universitv Avenue West. in the Citv

of St. Paul, in the District of Minnesota.

                                MANNER AND MEANS

       4.     It   was part of the conspiracy that on May 28, 2020, defendants Samuel

Frey and McKenzy Dunn together with Co-Conspirator          l joined other individuals who
had gathered near the 1300 block of University Avenue West, City of St. Paul, in the

District of Minnesota and thereafter engaged in conduct designed to accelerate a fire

in the Great Health and Nutrition store at 1360 Universitv Avenue West. Citv of St.

Paul, in the District of Minnesota.




                                             2
         CASE 0:20-cr-00129-NEB-HB Doc. 39 Filed 07/28/20 Page 3 of 5

United States v. Samuel EIIiott Frev and McKenzv Ann DeGidio Dunn


                                      OVERT ACTS

       5.     In   furtherance of the conspiracy and         to     achieve   its   objects, the

defendants committed, directly and through coconspirators, certain overt acts,

including but not limited to the following:

       6.     Frey, Dunn, and Co-Conspirator 1 arrived together in the same car to

the Midw ay areanear lJniversity Avenue in St. PauI, Minnesota, at which time and

Iocation other parties were already engaged          in, among other things, efforts to
trespass, loot, and burn nearby businesses and buildings.

       7.     Frey, Dunn, and Co-Conspirator 1 together walked through multiple

business locations in St. Paul's Midway area before they arrived together inside the

Great Health and Nutrition retail store located at 1360 Universitv Avenue West.

       8.     While initially inside the Great Health and Nutrition store, Frey, Dunn,

and Co-Conspirator 1, among things, at various times, walked through and observed

the interior of the premises.

       9.     Co-Conspirator 1, while holding a beverage can, asked Frey, Dunn, and

others whether Red Bull is flammable.

       10.    While Frey, Dunn, and Co-Conspirator 1 stood near each other within

the Great Health and Nutrition store, one of the conspirators said, "We're lighting

this bitch up."

       11.    Frey took a bottle of hand sanitizer, removed the cap, and poured the

contents onto a downed shelving unit located on the floor.

       12.    A conspirator stated again that "We're lighting this bitch up, bro."


                                              3
           CASE 0:20-cr-00129-NEB-HB Doc. 39 Filed 07/28/20 Page 4 of 5

United States v. Samuel Elliott Frey and McKenzy Ann DeGidio Dunn


         13.       Co-Conspirator 1 and Frey knocked shelving units to the floor as Co-

Conspirator 1 said, "We don't got to worry.      It'lI all be burned."
         14.       Standing near Dunn and Co-Conspirator 1, Frey held a lighter in his

hand and     lit   paper on fire.

         15.       Frey placed the flaming paper upon the area within the store where he

had poured the contents of a hand sanitizer bottle.

        16. As Frey lit the paper on fire stand.ing next to Dunn, one of the
conspirators warned others that Frey was "Iighting' and "dropping fire."

        L7.        While standing near Frey and Dunn, Co-Conspirator     t held a can of Red
Bull and dispersed the contents onto the floor.

        18.        Standing near Dunn and Co-Conspirator 1, Frey held a lighter in his

hand and     lit   a magazine on fire as Co-Conspirator 1 said, "don't light this bitch up

yet."

        19.        While holding a magazine in his hand, Frey turned toward a shelving

unit that remained standing upright against a wall and said, "you have like five
minutes . . . until I can figure out how to get this bitch burned."

        20.        Dunn took an additional bottle of hand sanitizer from a countertop in

her hand and stood next to Frey.

        2L.        Working together, Dunn and Frey each applied additional hand

sanitizer in an effort to accelerate a fire.

        22.        As Dunn and Frey stood next to each other, a conspirator warned that

"He   lit the fire."
           CASE 0:20-cr-00129-NEB-HB Doc. 39 Filed 07/28/20 Page 5 of 5

United States v. Samuel Elliott Frey and McKenzy Ann DeGidio Dunn


       23.       After Frey and Dunn together stepped away from the shelving unit and

looked toward the store's entryway, they returned back to the shelving unit for the

purpose of accelerating a fire.

       24.       Frey and Dunn exited the Great Health and Nutrition store together

where they, among other things, discussed lighting fire.

       All in violation of Title   18, United States Code, Section 371.

                            FORFEITURE ALLEGATIONS

       25. If convicted of Count 1 of this Indictment, the defendant,      SAMUEL

ELLIOTT FREY, shall forfeit to the United States of America, pursuant to Title     18,

United States Code, Section 982(a)(2)(B), any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of such violation, and pursuant

to Title 18, United States Code, Section 8aa@) and Title 28, United States      Code,

Section 246I(c), any explosive materials involved or used or intended to be used in

the violation.

       26. If      any of the above-described forfeitable property is unavailable for

forfeiture, the United States intends to seek the forfeiture of substitute property as

provided for in Title 21, United States Code, Section 853fu), as incorporated by Title

18, United States Code, Section 982(b)(1) and Title 28, United States Code, Section

2461(c).

                                        A TRUE BILL




UNITED STATES ATTORNEY                            FOREPERSON
